After a continuance, nisi, the opinion of the Court was prepared by
Weston C. J.
—We cannot perceive such a difference between the case before us, and that of Atwood v. Clark, 2 Greenl. 249, as to call for the application of a different rule from that, which was laid down in that case. If the defendant here reserved to himself the right to rescind the contract, if he could not sell the interest he purchased, or was sick of his bargain, he was bound to make his election to do so, within a reasonable time. The shortest period, from the testimony, within which he offered to rescind, was more than two months after the contract. And die Judge instructed the jury, as a matter of law, that it was not done within a reasonable time. In the absence of all testimony, tending to show that so long a period was necessary, to enable the defendant to make his election, we cannot say that the jury were erroneously instructed.
Exceptions overruled.